DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-9, 11, 13-15, 18-21, and 23-33 are pending.
Claims 1, 19, 20, and 30 are independent.
Claims 1, 5-8, 11, 15, 18-20, 27, 29-30 are currently amended.
Claims 4, 6, 9, 21, 23-26, 28, and 31-32 are previously presented.
Claim 33 is new.
Claims 3 and 13-14 are original.


Response to Arguments
Applicant’s arguments, filed 4/11/2022 have been considered but are not persuasive.

Claim Objections
The prior objection to claim 1 for reciting “a only a portion” is withdrawn in view of the current amendments.

35 U.S.C. 112(b)
The prior rejection of claims 1, 3-9, 11, 13-15, 18-21, and 23-32 is withdrawn in view of the current amendments.
The prior rejections of claims 20 and 29 under 35 U.S.C. 112(b) are withdrawn in view of the current amendments.
The prior rejections of claim 1, 3-9, 11, 13-15, 18-19, 21, 23-28, and 30-32 under 35 U.S.C. 112(b) are withdrawn in view of the current amendments.

35 U.S.C. 101
Applicant’s arguments regarding independent claims 1, 19, 20, and 30 have been considered but are not persuasive.
Regarding representative claim 1, Applicant argues that the claim should be found eligible in view of Example 37, Claim 2 (USPTO “Subject Matter Eligibility Examples: Abstract Ideas”).  More specifically, Applicant argues that the claims do not recite any of the judicial exceptions enumerated under Step 2A Prong One because the steps cannot be practically performed in the human mind (see Remarks, pp. 14-15).  
However, the argument is not persuasive. “Mental processes” is merely one of the groupings of abstract ideas under the framework for determining eligibility.  The rejection does not contend that the claims are directed to the grouping of mental process and instead identifies the abstract idea as falling under the “certain methods of organizing human activity” grouping.  Turning to representative independent claim 1, the steps delineated in the rejection describe facilitating a loan and loan guarantee.  Facilitating a loan and loan guarantee falls under “certain methods of organizing human activity” because it falls under both subgroupings of “fundamental economic practice” and “commercial or legal interactions…in the form of legal obligations”.
Applicant further argues that the claim recites additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two of the eligibility framework due to the use of “interprocess communication” (see Remarks, pg. 15).
However, the argument is not persuasive.  With regards to representative claim 1, it is unclear whether the claimed invention retrieves information through log-in with external API or through interprocess communication (see 35 U.S.C. 112(b) rejection below).  However, even if the claimed invention does retrieve information through interprocess communication, the additional element does not integrate the judicial exception into a practical application.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification describes interprocess communication at a very high level of generality.  A review of the specification has found the only description of interprocess communication as follows (emphasis added):
[0025] …
Such mobile applications can function through an external API  interconnecting a social media network to the mobile application, or by interprocess  communication with a social media application installed upon the mobile device. Interprocess  communication advantageously reduces the mobile data traffic and battery usage of the mobile  application in comparison to automated or user-directed polling of social media activity,  particularly as the number of social media services associated with the user's lending platform  profile is increased.

Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The computing technology is merely used as a tool in implementing the abstract idea of coordinating loans and loan guarantees, which includes retrieving and reviewing borrower information to establish a credit score. 
Applicant further argues that the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception under Step 2B of the eligibility framework because none of the claims merely apply a judicial exception to generic computer components; and that the claims include assigning permission levels that control user access to services of a peer-to-peer lending marketplace using credit scores based on content of a social media account or profile via an interprocess communication with a social media application installed upon the mobile device of the borrower that provides cooperative access through an external API that interconnects the social media network to the lending platform (see Remarks, pp. 16-17).
However, the argument is not persuasive.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using the computing device as a tool to perform the abstract idea. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a computing device cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
35 U.S.C. 103
Applicant’s arguments regarding independent claims 1, 19, 20, and 30 have been considered but are not persuasive.
Regarding representative claim 1, Applicant argues Parker does not address payment from: (a) a lender to (b) a guarantor (see Remarks, pg. 18).  The argument is not persuasive.  Parker teaches that “If there is no guaranty, the loan facilitator credits the loan payment to the lender's account after withholding any fees at step 494. If there is a guaranty, the loan facilitator credits the required premium amount to the guarantor's account at step 481 and then the remaining portion of the loan payment to the lender's account after withholding any fees at step 478.”  Here, the withholding of premium from the lender in conjunction with crediting of the premium to the guarantor is a payment from the lender to the guarantor.
Applicant argues Parker does not address payment from (c) lending platform provider to (d) lender (see Remarks, pg. 18).  The argument is not persuasive. In Parker, the lending platform provides the option of loan guarantee to the lender.  When borrower defaults, payment of the remaining principal is provided to the lender from the third-party guarantor.  Here, it is understood that the platform provider may act as an intermediary for the transfer of funds similar to the transfer of funds between lender and borrower (see para. 0045).  Thus, Parker teaches payment from (c) lending platform provider to (d) lender. 
Applicant argues that Parker does not teach the lending platform provider is the original source of a payment to the lender (see Remarks, pg. 19).  The argument is not persuasive.  The limitation “original source” is reasonably interpreted as covering the lending platform initiating the payment to the lender.  In the case of default, it is understood that the platform provider may act as an intermediary for the transfer of funds between guarantor and lender in a manner similar to the transfer of funds between lender and borrower (see para. 0045).
Applicant argues that Parker does not teach providing “only a portion” of the borrower’s unpaid loan obligation (see Remarks, pg. 19).  The argument is not persuasive.  Default insurance conventionally pays the remaining principal, i.e. “portion of … unpaid loan obligation”.  Here, “unpaid loan obligation” may refer to the unpaid loan note and does not necessarily limit the claim to the unpaid loan balance.
Applicant argues that Gardiner does not teach that “wherein the permission level of each borrower controls access of the borrower to services”.  The argument is moot in view of the new grounds of rejection applying the  Klein reference to teach features relating to the claimed permission level.
Regarding claim 19, Applicant’s arguments have been considered but are not persuasive.  The cited Parker reference teaches determination that a borrower is in default, as described in the rejections below.
Regarding claim 20, Applicant’s arguments have been considered but are not persuasive for reasons similar to that set forth in regards to representative claim 1.
Regarding claim 30, Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments and applying the Klein reference to teach features relating to the claimed permission level.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 13-15, 18-21, and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 19, 20, and 30, the claims recite limitations drawn to accessing information from a social media network.  However, it is unclear whether the information is received via log-in, as with an external API or by interprocess communication within application installed upon the mobile device.  
The claim limitations drawn to accessing the profile by log-in process, as with an external API, are as follows:
logging in to the borrower’s at least one social media account using a login credential provided by the borrower;
accessing the profile of the borrower, 
connecting the social media application and the associated social media network to the lending platform, and
automatically updating information associated with the profile of the borrower based on the connection to the associated social media network via the interprocess communication with the social media application;
The claim limitations drawn to accessing the profile using interprocess communication are as follows:
…via an interprocess communication with a social media application installed upon the mobile device of the borrower, wherein the verification process includes:
…based on the connection to the associated social media network via the interprocess communication with the social media application;
The specification describes that the retrieval of such information may be accomplished by external API or interprocess communication – “Such mobile applications can function through an external API interconnecting a social media network to the mobile application, or by interprocess  communication with a social media application installed upon the mobile device.” (emphasis added).
For purposes of further examination, the claim will be understood as retrieving the information by log-in process, as with an external API.  However, for purposes of compact prosecution, Velasco (US 2014/0071967 A1) is noted as describing interprocess communication, such as remote procedure call (RPC) (see para. 0262).

Regarding claim 1, the claim recites “the lending platform provider is the original source of such payment”.  The term “original source” does not clearly set forth the metes and bounds of the claim and renders the claim indefinite.

Dependent claims 3-9, 11, 13-15, 18, 21, 23-29, and 31-33 are rejected by virtue of dependency on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11, 13-15, 18-21, and 23-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, representative claim 1 is directed to a “method for facilitating a loan”. 
Claim 1 is directed to the abstract idea of facilitating a loan, which is grouped under “certain methods of organizing human activity…fundamental economic practices” and “certain methods of organizing human activity…commercial or legal interactions” in prong one of step 2A (see “2019 Revised Patent Subject Matter Eligibility Guidance”, hereinafter “2019 PEG”). Claim 1 recites:
1.	A peer-to-peer computer-implemented method for facilitating a loan comprising:
providing, by a lending platform provider, a borrower access to a lending platform via a mobile device controlled by the borrower, the lending platform providing a peer-to-peer lending market to a plurality of users, each borrower being assigned a given permission level based on a respective credit score of the borrower, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates;
receiving, at the lending platform provider, a loan request from the borrower via the lending platform, the loan request specifying a requested loan amount;
initiating, by the lending platform provider, a verification process of at least one social media account and a profile of the borrower via an interprocess communication with a social media application installed upon the mobile device of the borrower, wherein the verification process includes:
logging in to the borrower’s at least one social media account using a login credential provided by the borrower;
accessing the profile of the borrower, 
connecting the social media application and the associated social media network to the lending platform, and
automatically updating information associated with the profile of the borrower based on the connection to the associated social media network via the interprocess communication with the social media application;
assigning, by the lending platform provider and based on results of the verification process, a credit score to the borrower at least partially based on the content of the at least one social media account or profile;
providing, by the lending platform provider, a lender access to the lending platform via a mobile device controlled by the lender;
providing, by the lending platform provider, to the lender via the lending platform, the requested loan amount and the assigned credit score of the borrower, wherein the lenders in both providing steps are individual persons who are outside each borrower’s social media network or community and outside each other lender’s social media network or community;
receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time;
directly accessing, by the lending platform provider, a funds source owned or controlled by the lender and transmitting the first payment to the borrower; and
after the predetermined period of time, directly accessing, by the lending platform provider without direct action on behalf of the borrower, a funds source owned or controlled by the borrower and transmitting, without direct action on behalf of the borrower, at least a portion of the second payment to the lender,
increasing the assigned credit score of the borrower, which assigned credit score is separate from a credit score form a credit agency, after transmitting the at least a portion of the second payment of the lender,
determining that the borrower has failed to make payment owed to the lender under the loan agreement and is in default, 
determining that the lender has paid a guarantee fee to the lending platform; and
after both determining steps, the lending platform provider directly paying to the lender only a portion of the borrower’s unpaid loan obligation under the loan agreement to the lender, wherein the lending platform provider is the original source of such payment to the lender.
The steps delineated in bold above describe facilitating a loan and loan guarantee, which is a fundamental economic practice, and therefore a certain method of organizing human activity.  Accordingly, the claim recites an abstract idea.  Facilitating a loan and loan guarantee also falls under under the subgrouping of “commercial or legal interactions…in the form of legal obligations”.
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two (see 2019 PEG), the additional elements of the claim, including “mobile device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of facilitating a loan.
When analyzed under Step 2B (see 2019 PEG), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating loans and loan guarantees using computer technology (e.g. a computer and mobile devices). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 19, 20, and 30 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 3-9, 11, 13-15, 18, 21, 23-29, and 31-33 do not remedy the deficiencies of the independent claims and are rejected accordingly. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20, 23-24, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1) in view of Parker (US 2008/0052224 A1).

Regarding claim 19, Gardiner discloses a computer-implemented method for facilitating loans comprising: 
receiving, at a lending platform provider, a loan request specifying a requested loan amount from a plurality of potential borrowers via a lending platform (see FIG. 12, para. 0187-0188); 
initiating a verification process of at least one social media account and a profile of the borrower via a communication with a social media application installed upon a mobile device of the borrower (see para. 0021), wherein the verification process includes:
logging in to the borrower's at least one social media account using a login credential provided by the borrower (see para. 0070-0071);
accessing the profile of the borrower (see para. 0070-0071);
connecting at least one of the social media application or the associated social media network to the lending platform (see para. 0070-0071); and
 automatically updating information associated with the profile of the borrower based on results of the connection to the associated social media application or social media network via the interprocess communication with the social media application or social media network (see para. 0072, 0102, 0207);
assigning, by the lending platform provider and based on the verification process, a credit score to each of the borrowers based at least in part on 
providing, by the lending platform provider, information relating to the requested loan amount and the assigned credit score of each of the plurality of borrowers to a plurality of potential lenders via the lending platform, wherein the lenders in the providing step are individual persons who are outside each borrower's social media network or community and outside each other lender's social media network or community, in both cases other than any network or community associated with the lending platform (see para. 0089, 0114, 0138, 0142, 0210);
enabling each lender to select at least one of the borrowers to receive loaned funds from the lender (see para. 0084); and 6Serial No.: 15/248,862Attorney Docket No.: 094231-00003USAmendment
Gardiner does not explicitly disclose the following features which Parker teaches:
after receiving a guarantee fee from the lender, and after determining that the borrower failed to make payment owed to the lender and is in default, the lending platform directly assuming the unpaid loan obligation owed to the lender for at least a portion of the amount the borrower owes the lender (see para. 0047-0048, 0065, wherein with default insurance, the guarantor assumes unpaid loan obligation after default)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner to include after receiving a guarantee fee from the lender, and after determining that the borrower failed to make payment owed to the lender and is in default, the lending platform directly assuming the unpaid loan obligation owed to the lender for at least a portion of the amount the borrower owes the lender.  
One skilled in the art would have been motivated to make the modification to remove the lender’s principal concern regarding default associated with unsecured loans (see Parker, para. 0004, 0006).
Note that the claim limitation “directly” may be reasonably interpreted as the platform providing the guarantee through a third party. However, assuming, arguendo, that “directly” limits the claim to exclude a third-party guarantor, i.e. wherein the lending platform acts as guarantor itself, the courts have held that omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to remove the step of using the third-party as a guarantor and providing the guarantee by the platform itself if the lending platform was willing to carry the associated risk.

Regarding claim 20, Gardiner does not explicitly disclose the following limitations which Parker teaches: 
if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enabling the lending platform provider to make payment to the associated lender (see FIGs. 1&2, para. 0023, 0038-0039, 0055, wherein the loan is guaranteed through the lending platform, i.e. upon default, the lender is still paid with collateral held by the loan facilitator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enabling the lending platform provider to make payment to the associated lender.
One skilled in the art would have been motivated to make the modification in order to make p2p loans more attractive to lender by decreasing risk associated with borrower defaults (see Parker, para. 0005-0006).

Regarding claim 23, Gardiner discloses wherein the credit score is based at least in part on the borrower's geographic location, the borrower's job title, the borrower's employer, an unemployment rate, a crime rate and job creation/elimination announcements, and a timing of borrower's receipt of payment from the borrower's job, and wherein the social credit score is determined by an artificial intelligence system (see para. 0093).

Regarding claim 24, Gardiner discloses wherein the user's social credit score is adjusted after a loan transaction is completed (see para. 0027, 0172).

Regarding claim 26, as discussed above in regards to claim 19, Gardiner discloses a lending platform provider (see para. 0107), which is a different entity than said plurality of lenders and said plurality of said borrowers.  Gardiner further discloses wherein each borrower is required to provider bank account information directly to the lending platform (see para. 0064).

Regarding claim 27, Gardiner discloses wherein the receiving, reviewing, assigning, providing and enabling steps are carried out by a lending platform provider, and wherein the lending platform provider does not determine the terms of any loan between the borrower and the lender, and wherein the lending platform provider does not provide any its own funds to the borrower as part of the loans (see para. 0086-0087, 0107).

Regarding claim 28, Gardiner discloses wherein the lending platform provides a peer-to-peer lending market to a plurality of users, each user being assigned a given permission level based on a score of the user, wherein the permission level of each user controls a degree of access of the user to services of the peer-to-peer lending marketplace, wherein the borrower is among the plurality of users (see para. 0086-0087).

Regarding claim 29, Gardiner does not explicitly disclose the following limitations which Parker teaches: if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enable the lending platform provider to directly make payment to the associated lender, without direct action on behalf of the borrower (see FIGs. 1&2, para. 0023, 0038-0039, 0055), wherein the loan is guaranteed through the lending platform, ie. upon default, the lender is still paid with collateral held by the loan facilitator).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include if one of the borrowers fails to make a payment owed to an associated lender under an associated loan agreement, enable the lending platform provider to directly make payment to the associated lender, without direct action on behalf of the borrower.
One skilled in the art would have been motivated to make the modification in order to make p2p loans more attractive to lender by decreasing risk associated with borrower defaults (see Parker, para. 0005-0006).

Regarding claim 33, Parker teaches receiving a guarantee fee from the lender, determining that the borrower failed to make payment owed to the lender, and the guarantor assuming the unpaid loan obligation owed to the lender for at least a portion of the amount the borrower owes the lender (see para. 0056).  While Parker teaches that a third-party guarantor provides the guaranty, Parker does not explicitly teach the lending platform directly assuming the unpaid loan obligation, i.e. wherein the lending platform acts as the guarantor.  However, the courts have held that omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04).  Here, it would have been obvious to one of ordinary skill in the art before the effective filing date to remove the step of using the third-party as a guarantor and providing the guarantee by the platform itself if the lending platform was willing to carry the associated risk.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1) in view of Parker (US 2008/0052224A1), further in view of Witchel (US 2009/0076972 A1).

Regarding claim 25, Witchel teaches after said enabling step, disclosing the identity of the lender to the borrower (see para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include those features taught by Witchel.
One skilled in the art would have been motivated to make the modification in order to connect those who wish to borrow money with those who have money to lend (see Witchel, para. 0051).



Claims 1, 3-9, 13-14, 21, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1) in view of Parker (US 2008/0052224A1), further in view of Klein (US 2013/0018777 A1).

Regarding claim 1, Gardiner discloses a peer-to-peer computer-implemented method for facilitating a loan comprising:
providing, by a lending platform provider, a borrower access to a lending platform via a mobile device controlled by the borrower, the lending platform providing a peer-to-peer lending market to a plurality of users, each borrower being assigned a respective credit score of the borrower  (see  Fig. 3, para. 0086-0087).
receiving, at the lending platform provider, a loan request from the borrower via the lending platform, the loan request specifying a requested loan amount (see FIG. 12, para. 0187-0188);
initiating, by the lending platform provider, a verification process of at least one social media account and a profile of the borrower via a communication with a social media application installed upon the mobile device of the borrower (see para. 0021), wherein the verification process includes:
logging in to the borrower’s at least one social media account using a login credential provided by the borrower (see para. 0070-0071);
accessing the profile of the borrower (see para. 0070-0071), 
connecting the social media application and the associated social media network to the lending platform (see para. 0070-0071), and
automatically updating information associated with the profile of the borrower based on the connection to the associated social media network via the communication with the social media application (see para. 0072, 0102, 0207);
assigning, by the lending platform provider and based on results of the verification process, a credit score to the borrower at least partially based on content of the at least one social media account or profile (see para. 0072);
providing, by the lending platform provider, a lender access to the lending platform via a mobile device controlled by the lender (see para. 0089, 0109);
providing, by the lending platform provider, to the lender via the lending platform, the requested loan amount and the assigned credit score of the borrower, wherein the lenders in both providing steps are individual persons who are outside each borrower’s social media network or community and outside each other lender’s social media network or community (see para. 0089, 0114, 0138, 0142, 0210);
receiving notification of a loan agreement between the borrower and the lender, pursuant to which the lender agrees to a provide a first payment to the borrower, and pursuant to which the borrower agrees to provide a second payment to the lender after a predetermined period of time (see para. 0138-0152);
directly accessing, by the lending platform provider, a funds source owned or controlled by the lender and transmitting the first payment to the borrower (para. 0149);
While Gardiner discloses borrowers repaying lenders after the predetermined period of time (see para. 0149), Gardiner does not explicitly disclose the following features which Parker teaches:
directly accessing, by a lending platform provider without direct action on behalf of the borrower, a funds source owned or controlled by the borrower and transmitting, without direct action on behalf of the borrower, at least a portion of the second payment to the lender (see para. 0056, 0080).
It would have been obvious to one of ordinary skill before the effective filing date to modify the method of facilitating loans of Gardiner to include the feature taught by Parker, ie. directly accessing, by a lending platform provider without direct action on behalf of the borrower, a funds source owned or controlled by the borrower and transmitting, without direct action on behalf of the borrower, at least a portion of the second payment to the lender.
One skilled in the art would have been motivated to make the modification to credit the correct portion of the loan payment in the lender account (see Parker, para. 0080).
Note that Parker teaches transferring from a borrower to the lender as payments are due.  One skilled in the art would understand this as encompassing automatic payments.  Alternatively, it would have been obvious to include automatic payments in view of the automatic payments being well known and further in view of court decisions supporting obviousness in automation of a manual activity (eg. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); see also MPEP 2144.04).
Gardiner does not explicitly disclose the following features which Parker teaches:
determining that the lender has paid a guarantee fee to the lending platform (see para. 0047-0048, 0065)
after both determining steps, the lending platform provider directly paying to the lender only a portion of the borrower’s unpaid loan obligation under the loan agreement to the lender, wherein the lending platform provider is the original source of such payment to the lender (see para. 0047-0048, 0065, wherein default insurance conventionally pays the remaining principal, i.e. “portion of … unpaid loan obligation”; wherein “original source” may be reasonably interpreted as covering the lending platform initiating the payment to the lender; see also para. 0045, wherein the loan facilitator may facilitate funds transfers, i.e. “directly pay” to parties).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner to include determining that the lender has paid a guarantee fee to the lending platform; after both determining steps, the lending platform provider directly paying to the lender only a portion of the borrower’s unpaid loan obligation under the loan agreement to the lender, wherein the lending platform provider is the original source of such payment to the lender.
One skilled in the art would have been motivated to make the modification to remove the lender’s principal concern regarding default associated with unsecured loans (see Parker, para. 0004, 0006).
Gardiner does not explicitly disclose the following features which Klein teaches: assigning a given permission level based, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates (see para. 0022-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner to include assigning a given permission level based, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates.
One skilled in the art would have been motivated to make the modification to determine a limit of the amount of capital that the borrower can borrow, determine the allowable length of the loan, and establish ranges of interest rates for prospective lenders (see Klein, para. 0022).

Regarding claim 3, Gardiner discloses that the amount may be borrower specified, and therefore discloses wherein the requested loan amount is between US$1 and US$1000 (see para. 0188).

Regarding claim 4, Gardiner discloses wherein the loan request from the borrower includes repayment terms, including interest rate as determined by the borrower (see para. 0188).

Regarding claim 5, Gardiner discloses after providing the lender access to the lending platform, providing the lender personal information about the borrower (see para. 0210).

Regarding claim 6, Gardiner does not explicitly disclose the following limitations which Klein teaches: 
after providing the lender access to the lending platform, providing the lender a list of potential borrowers, wherein the list of potential borrowers is organized such that potential borrowers located geographically closer to the lender are presented to the lender ahead of potential borrowers located more geographically distant from the lender (see para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include after providing the lender access to the lending platform, providing the lender a list of potential borrowers, wherein the list of potential borrowers is organized such that potential borrowers located geographically closer to the lender are presented to the lender ahead of potential borrowers located more geographically distant from the lender.
One skilled in the art would have been motivated to make the modification to allow lenders to specify borrower criteria (see Klein, para. 0045).

Regarding claim 7, Gardiner discloses after providing the lender access to the lending platform, providing the lender a list of potential borrowers, displaying personal information and the assigned credit information of each potential borrower, and enabling the lender to select at least one of the potential borrowers to receive funds from the lender (see para. 0084, 0210)

Regarding claim 8, Gardiner discloses after providing the lender access to the lending platform, presenting to the lender the borrower’s purpose for the loan request (see para. 0064, 0116)

Regarding claim 9, Gardiner discloses wherein at least some financial terms of the loan agreement are determined by an entity controlling the lending platform and at least partially based on the assigned credit score of the borrower (see para. 0086, 0188). 

Regarding claim 13, Gardiner discloses wherein the assigned credit score is based at least in part upon the number of social media accounts or profiles to which access is provided by the borrower (see para. 0105).

Regarding claim 14, Gardiner discloses wherein the assigned credit score is at least partially based upon the borrower's social media connectiveness (see para. 0105).

Regarding claim 21, Gardiner, as discussed in regards to claim 1 above, teaches wherein both of the accessing steps are carried out by the lending platform provider, which is a different entity than said lender or said borrower (see para. 0107).

Regarding claim 30, Gardiner discloses a computer-implemented method comprising: 
receiving, by a lending platform, registration data associated with a user from a mobile device during a registration process, wherein the lending platform provides a peer-to-peer lending marketplace to a plurality of users via a verification process, the lending platform further receives social media data related the user with regard to a social media network external to the lending platform via a communication with a social media application installed upon the mobile device (see para. 0064-0068), and the verification process includes:
logging in to the borrower’s at least one social media account using a login credential provided by the borrower (see para. 0070-0071);
accessing a profile of the borrower (see para. 0070-0071), 
connecting the social media application and the associated social media network to the lending platform (see para. 0070-0071), and
automatically updating information associated with the profile of the borrower based on the connection to the associated social media network via the communication with the social media application (see para. 0072, 0102, 0207);
after the receiving step, registering a user with the lending platform (see para. 0064-0068);
establishing, by the lending platform, a credit score for the user at least partially based on the social media data for the user;
posting a loan request from the user on the peer-to-peer lending marketplace for an amount (see para. 0064).
Gardiner does not explicitly disclose the following features which Klein teaches: assigning a given permission level based, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates, wherein the amount is within a borrowing limit set by the lending platform at least partially based on the social credit score (see para. 0022-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner to include assigning a given permission level based, wherein the permission level of each borrower controls access of the borrower to services of the peer-to-peer lending marketplace, wherein the permission levels relate to borrowing limits and loan rates, wherein the amount is within a borrowing limit set by the lending platform at least partially based on the social credit score.
One skilled in the art would have been motivated to make the modification to determine a limit of the amount of capital that the borrower can borrow, determine the allowable length of the loan, and establish ranges of interest rates for prospective lenders (see Klein, para. 0022).

Regarding claim 31, Gardiner discloses wherein the user is a borrower (see para. 0064-0065, 0068-0075).

Regarding claim 32, Gardiner does not explicitly disclose the following features which Parker teaches:
after determining that the user has failed to make payment owed to a lender, and after determining that the user has paid a guarantee fee, assuming only a portion of the user’s unpaid loan obligation (see para. 0047-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of facilitating loans of Gardiner further to include after determining that the user has failed to make payment owed to a lender, and after determining that the user has paid a guarantee fee, assuming only a portion of the user’s unpaid loan obligation.
One skilled in the art would have been motivated to make the modification to remove the lender’s principal concern regarding default associated with unsecured loans (see Parker, para. 0004, 0006).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1) in view of Parker (US 2008/0052224A1), further in view of Klein (US 2013/0018777 A1), further in view of Witchel (US 2009/0076972 A1).

Regarding claim 15, Witchel teaches providing the borrower with personal information regarding the lender (see para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner to include those features taught by Witchel.
One skilled in the art would have been motivated to make the modification in order to connect those who wish to borrow money with those who have money to lend (see Witchel, para. 0051).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1) in view of Parker (US 2008/0052224A1), further in view of Klein (US 2013/0018777 A1), further in view of Kremen (US 2011/0320341 A1).

Regarding claim 11, Gardiner does not explicitly disclose the following limitations which Kremen teaches: upon the borrower failing to make payment owed the lender under the loan agreement, posting notice of the borrower's default on a social media account associated with the borrower, other than an account associated with the lending platform (see para. 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include those features taught by Kremen.  
One skilled in the art would have been motivated to make the modification to increase likelihood of timely repayment of a loan (see Kremen, para. 0016).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (US 2014/0067650 A1) in view of Parker (US 2008/0052224A1), further in view of Klein (US 2013/0018777 A1), further in view of Stibel (US 2016/0071123 A1).

Regarding claim 18, Gardiner does not explicitly disclose the following limitations which Stibel teaches: 
wherein the user's social credit score takes into account events occurring within the last two weeks that effect the economic status of the user's geographic region (see para. 0241).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gardiner further to include wherein the user's social credit score takes into account events occurring within the last two weeks that effect the economic status of the user's geographic region.  
One skilled in the art would have been motivated to make the modification to account for micro and macro events that are beyond the immediate influence of the entity, but that nevertheless impact the credibility of the entity (see Stibel, para. 0241).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698